30 F.3d 1486
Herman (Cathy L.), Estate of Herman (Lawrence Gourley), onBehalf of Herman (Travis L., Sean, Jessica)v.Clearfield County Pennsylvania, Clearfield County PrisonBoard, Ogden (Warden Dan), Taylor (Clearfield CountyCorrection Officer/Prison Guard Raymond), Jefferson County,PA, Drug and Alcohol Advisor, Navarro (Raymond),Clearfield-Jefferson Mental Health/Mental RetardationCenter, Clearfield-Jefferson Mental Health MentalRetardation Program, a/k/a Clearfield-Jefferson
NO. 93-3582
United States Court of Appeals,Third Circuit.
June 06, 1994

Appeal From:  W.D.Pa.,
Smith, J.

836 F.Supp. 1178

1
AFFIRMED.